Title: [Diary entry: 23 June 1788]
From: Washington, George
To: 

Monday 23d. Thermometer at 72 in the Morning—88 at Noon And 78 at Night. Clear forenoon and very warm, the Wind being Southerly; About 3 Oclk. a cloud arose to the Westward which about 4 Oclock produced much rain and wind and entangled the flax that was rank very much. Visited all the Plantations. In the Neck, all the Hoes were weeding & setting Carrots where they were missing. Set two plows with single horses into the Corn with orders to throw the furrows towards the Corn—A small triangular harrow to level them and to tare the clods & grass asunder. One plow weeding the Pease in Hills and the others, & harrows preparing for, and putting in Pease broad-cast. At Muddy hole, the Plows and Hoes finished, about 9 Oclock, weeding the Irish Potatoes. The first went to Frhs. and the others came to the New ground at the Mansn. Ho. & finished setting Corn—after which they came into the vineyard Inclosure to Weed Potatoes Carrots &ca. but the rain drove them in and the wetness of the ground prevented further working there. At Dogue run, The Hoes, and the Plows were weeding Corn. The other 2 Plows being at Frenchs were ordered home this Evening. At French’s—the 3 plows from Muddy—the two from Dogue run & the three belonging to the place were plowing the Corn—one, following the rest—turning the Mould to the Plant. Stopped one of the Plows & set in lieu of it two harrows to preparing the Newly plowed ground for Potatoes. The Hoe people were pulling weeding from some foul pease about Manleys Houses. At the Ferry—Both Hoes & Plows were weeding Corn and a harrow preparing the Intervals betwn. for Potatoes.